UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 24, 2013 Date of Report (Date of Earliest Event Reported) HEWLETT-PACKARD COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-4423 94-1081436 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3, PALO ALTO, CA (Address of principal executive offices) (650)857-1501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. As previously reported, John H. Hammergren and G. Kennedy Thompson resigned as members of the Board of Directors(the “Board”) of Hewlett-Packard Company (“HP”), effective on May 24, 2013 (the “Effective Date”).In connection with those resignations, the Board approved an amendment to Section3.2 of ArticleIII of HP's Amended and Restated Bylaws toreduce the number of members of the Board fromeleven to nine,effective on the Effective Date. The Amended and Restated Bylaws ofHPreflecting that amendment are filed with this report as Exhibit3.1. As previously announced, the Board has commenced a search for new Board members.The Board intends to approve further amendments to HP’s Amended and Restated Bylaws to increase the number of members of the Board effective at the time that each such new Board member is elected to the Board. Item 9.01. Financial Statements and Exhibits. Exhibit Number Description Amended and Restated Bylaws of Hewlett-Packard Company. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEWLETT-PACKARD COMPANY DATE: May 29, 2013 By: /s/ Rishi Varma Name: Rishi Varma Title: Senior Vice President, Deputy General Counsel and Assistant Secretary 3 EXHIBIT INDEX Exhibit Number Description Amended and Restated Bylaws of Hewlett-Packard Company. 4
